EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Jaeyoun Kim (Reg No. 69,215) on 05/11/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A body fat combustion amount measurement device, comprising: a sample gas passage through which an exhaled gas flows; a sample gas chamber having an inlet through which a part of the exhaled gas flowing through the sample gas passage is introduced and an outlet through which the exhaled gas is discharged, the sample gas chamber configured to define an internal space through which the exhaled gas flows; a photoionization detector disposed in the internal space of the sample gas chamber and configured to generate an electrical signal corresponding to an amount of acetone contained in the exhaled gas existing inside the sample gas chamber; and a heater configured to increase a temperature of the internal space of the sample gas chamber to prevent moisture contained in the exhaled gas from being condensed in the sample gas chamber, wherein the sample gas passage includes an inlet, an outlet, a sample gas collection port formed between the inlet and the outlet of the sample gas passage to communicate with the sample gas chamber, and a protrusion formed between the inlet of the sample gas passage and the sample gas collection port so as to extend radially inward from an inner surface of the sample gas passage to reduce an inner diameter of a section of the sample gas passage, and a pressure sensor is installed between the inlet and the protrusion of the sample gas passage.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig 1-2 should include descriptive text labels for all elements to allow quick identification of the subject matter being shown therein (for example: element 12 should be accompanied by the term “outlet”).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a photoionization detector disposed in the internal space of the sample gas chamber and configured to generate an electrical signal corresponding to an amount of acetone contained in the exhaled gas existing inside the sample gas chamber; and a heater configured to increase a temperature of the internal space of the sample gas chamber to prevent moisture contained in the exhaled gas from being condensed in the sample gas chamber, wherein the sample gas passage includes an inlet, an outlet, a sample gas collection port formed between the inset and the outlet of the sample gas passage to communicate with the sample gas chamber, and a protrusion formed between the inlet of the sample gas passage and the sample gas collection port so as to extend radially inward from an inner surface of the sample gas passage to reduce an inner diameter of a section of the sample gas passage, and a pressure sensor is installed between the inlet and the protrusion of the sample gas passage”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atsalakis (US PGPUB 2019/0120821) discloses a portable breath analysis device for analyzing breath of a subject to identify levels of gases such as oxygen and carbon dioxide.
Rihani et al. (US PGPUB 2017/0115272 and US PGPUB 2016/0054294) disclose a measurement device for measuring a concentration of a component of a gas mixture which includes a chamber that contains the gas mixture, a light source that emits light into the chamber, the emitted light having a wavelength between 230 nm and 320 nm, and a light sensor that detects a portion of the light from the light source that has propagated through the gas mixture. A processor is configured to determine the concentration of the component of the gas mixture based on the portion of the light emitted from the light source that is detected by the light sensor. The light source may include one or more LEDs, each having a central wavelength of light emission between 270 nm and 320 nm and a linewidth of less than 50 nm. The device may be employed to determine acetone concentration in exhaled breath, which may be indicative of diabetes or other health conditions.
Kawata et al. (US PGPUB 2013/0160520) disclose a gas analyzer having a compact and simple structure and having a high performance in separating components of a sample gas. The gas analyzer according to the present invention includes a gas introduction unit including a gas introduction port for introducing a sample gas; a gas separation unit including a microcolumn for separating components of the sample gas supplied from the gas introduction unit; and a gas detection unit detecting a gas component separated by the gas separation unit. The microcolumn is provided with an internal channel having a wall surface modified by a stationary phase. This stationary phase is made of a polar material having a relative permittivity of not less than 10 at 30 degree Celsius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685